Citation Nr: 0900047	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The veteran had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision in which 
the RO, inter alia, denied the veteran service connection for 
PTSD.  The veteran filed a notice of disagreement (NOD) in 
August 2005, and the RO issued a statement of the case (SOC) 
in March 2006.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2006.

In November 2008, the veteran testified during a hearing via 
video conference before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran has been diagnosed with service-related 
PTSD, he did not engage in combat with the enemy, and there 
are no service records or other credible evidence that 
corroborates the occurrence of any alleged in-service 
stressor(s).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2004 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
PTSD, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The letter also asked the veteran 
to submit any evidence in his possession pertinent to the 
claim (consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The June 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter. 

Later, an April 2008 post-rating letter provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of this letter, and 
opportunity for the veteran to respond, the July 2008 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment and personnel records, records 
from the Social Security Administration, including post-
service private medical records, as well VA outpatient 
treatment records, and a report of VA examination conducted 
in March 2005.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's Board 
hearing as well as various written statements provided by the 
veteran and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

The veteran has been diagnosed with PTSD related to service, 
as indicated, for example, in a January 2005 Vet Center 
letter and a March 2005 VA examination report.  These 
diagnoses notwithstanding, the Board finds that this claim 
must nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that any claimed in-service stressor(s) actually occurred-
has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran does not contend, nor do his service records 
reflect, that he engaged in combat or that his claimed 
stressors are combat-related.  Thus, corroboration of the 
occurrence of (a) claimed in-service stressor(s) is required.

On his June 2004 claim for benefits, the veteran stated that 
he has been suffering from PTSD since he returned home from 
Vietnam.

In August 2004 correspondence, the veteran indicated that his 
main stressor was working in the mortuary for six weeks in Da 
Nang while waiting for his ship.  He stated that his ship had 
departed for Vietnam before he completed boot camp and that 
he had been flown to Da Nang in August or September 1968.

In an October 2004 statement, the veteran stated that he was 
stationed in Da Nang while waiting for the USS Oak Hill to 
arrive and that he was on trash detail at the mortuary for 
one month picking up waste, mostly body parts and bloody 
garbage.  He stated that the smell was so horrible that he 
could taste it and that he could not eat or wash the smell 
from his clothes or hands.  He stated that he still relives 
the scene and smell.  He also stated that he was not assigned 
to a unit while he was waiting for his ship.

On March 2005 VA examination, the veteran reported being 
attached to an Army base while awaiting his ship and that his 
job was to transport body bags from one mortuary to another.  
He stated that some of the bags would break open spilling the 
contents.  He noted that the odor was horrendous.  He also 
reported being in a truck that accidentally ran over a 
Vietnamese man.  He stated that he and two other soldiers 
were transporting body bags in a truck when this happened and 
that they could not stop for fear of being attacked by the 
local people.  He stated that he felt bad and guilty that 
they could not stop.  

On his August 2005 NOD, he stated that he has PTSD as a 
result of duties in Da Nang until his ship arrived.

A response from the United States Armed Services Center for 
Research of Unit Records (formerly USASCRUR, then CURR, now 
the Joints Services Records Research Center (JSRRC)) reflects 
that the USS Oak Hill arrived in Da Nang on September 3, 1968 
and that the ship was "in port" seven times.  Based on this 
response, the RO determined that the veteran had "in 
country" Vietnam service.

Also of record is an undated letter from the veteran to his 
then girlfriend, now wife, allegedly written prior to and 
during his tour in Vietnam, noting that he rode a plane to Da 
Nang and had to wait for his ship, that he was enjoying 
himself, and that he liked shore duty.

During his Board hearing, he testified that his ship left so 
he was flown to Da Nang where he worked at the mortuary for 
six weeks while waiting for his ship.

Initially, the Board notes that the veteran's service 
personnel records show that he was assigned to the USS Oak 
Hill in September 1968.  In addition, the record indicates 
that he flew to Vietnam because he had missed the ship's 
departure.  In addition to the letter to his then girlfriend 
written during that time, an August 1968 service personnel 
record reflects that he was a late entry into the USS Oak 
Hill crew.  The record, however, fails to show that the 
veteran was assigned to work in a mortuary in Da Nang.  His 
DD Form 214 reflects that his military occupational specialty 
was an electrician's mate and the service personnel records 
likewise reflect that he served as an electrician's mate.  
Further, his letter to his girlfriend reflects that he was 
enjoying himself and that he liked shore duty, which argues 
against the veteran's assignment to a mortuary, which he 
clearly did not enjoy.

Even if, for the sake of argument, the Board were to accept 
the veteran's assertion that he worked in a mortuary in Da 
Nang for about a month while waiting for his ship to arrive, 
the Board notes that general experiences associated with such 
service-handling human remains and being frightened-are not 
capable of independent verification.  In this regard, the 
Board observes that stressors that are general in description 
and involve events that would not be contained in a unit 
history or operational report are not objectively verifiable.  
Anecdotal experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  

While the veteran's alleged stressor involving the truck 
accident is potentially verifiable, he has not provided 
sufficient information for VA to independently do so.  38 
C.F.R. § 3.159(c)(2)(i) provides: "In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  Here, the veteran has stated that 
he was not assigned to a unit during the time he worked in Da 
Nang.  Further, he did not even indicate that he or the other 
soldiers reported the incident to their supervisors so that 
the event could have been documented in the unit history.  
Therefore, the occurrence of this stressor has not been 
corroborated.

Thus, although the veteran may have served in Vietnam, as 
determined by the RO, and there is a medical diagnosis of 
PTSD, there is no verified or verifiable stressor to support 
the claim, and the record presents no basis for any further 
development in this regard. 

As there is no credible evidence that any claimed in-service 
stressor(s) occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, on these facts, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


